DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 5/7/2021 has been entered.  Claims 12, 14, 15, and 19 are amended.  Applicant's amendments to the Specification, Drawings, and Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/22/2021.
Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but, are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claims 13-17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: “wherein the second message includes a first content mapping key from a set of content mapping keys associated with the second computing device, associations between each content mapping key in the set of content mapping keys and at least one media content classifier being stored on the at least one blockchain, the method further comprising: exchanging, with the transceiver, at least one message with the first computing device to provide a first proof of interest to the first computing device, the first proof of interest being a signature signed under the first content .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al. (US 9,661,374 B1) in view of in view of Hoffberg (US 6,850,252 B1) and further in view of Lawbaugh et al. (US 2019/0370866 A1).
Regarding claim 12, Erdmann teaches: A method for providing an advertisement impression in which an advertisement is presented in conjunction with media content [(Fig. 2A)], the method comprising: 
receiving, with a transceiver of a second computing device, a first message from a first computing device, the first message requesting the media content from the second computing device [intermediary system 104 receives a request from a client device 102 for content (col. 4, lines 61-67, Fig. 1)], 
[Content providers often make areas of their content available to advertisers. The areas available to display advertisements may be referred to as inventory (col. 2, lines 47-57)] 
transmitting, with the transceiver, a second message to the first computing device, the second message including the media content [intermediary system 104 transmits the content to the client device 102 (col. 5, lines 27-20, Fig. 1)] 
receiving, with the transceiver, a third message from a third computing device indicating that the advertisement was presented in conjunction with the media content to form a valid advertisement impression on the first computing device [advertisement server 108 tracks impressions by browser 120 and may contact the intermediary system 104 to determine a correct impression count (col. 8, line 55 through col. 9, line 4, Fig. 1 and 2A)], 
transmitting, with the transceiver, a fourth message to at least one of a fourth computing device and at least one first smart contract stored on at least one blockchain [intermediary system 104 may include multiple computing devices and may communicate with other devices via a communication network 112 (col. 3, lines 26-27 and 55-57, Fig. 1)], 
causing an entity associated with the second computing device to receive credit or payment for valid advertisement impression [advertisers 110 pay for each impression of their advertisement, or for a number of impressions. Content providers receive payment for each impression or number of impressions (col. 8, lines 33-39, Fig. 1)].
Erdmann does not explicitly disclose: the third message including a signature under a public key of the third computing device; the fourth message including the signature under the public key of the third computing device, and the fourth message causing the entity associated 
Hoffberg teaches: the third message including a signature under a public key of the third computing device; and the fourth message including the signature under the public key of the third computing device [Data is encrypted by a public key encryption system using the private key of the data sender. The sender also digitally signs the data (col. 72, lines 49-55).  public key-based Digital Signature Standard (col. 121, lines 63-67)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erdmann and Hoffberg before the effective filing date of the claimed invention to modify the method of Erdmann by incorporating the third message including a signature under a public key of the third computing device and the fourth message including the signature under the public key of the third computing device as disclosed by Hoffberg.  The motivation for doing so would have been to securely distribute the data (col. 72, lines 49-52).  Therefore, it would have been obvious to combine the teachings of Erdmann and Hoffberg in obtaining the invention as specified in the instant claim.
While Hoffberg discloses advertisers paying for advertisements on a per impression basis (col. 43, line 59 through col. 44, line 14), Hoffberg does not explicitly disclose: the fourth message causing the entity associated with the second computing device to receive the credit or payment for the valid advertisement impression.
Lawbaugh teaches: the fourth message causing an entity associated with the second computing device to receive credit or payment for valid advertisement impression [generate a transaction that includes a payload that specifies that the advertisement was transmitted to and/or interacted by the user. Then, cause appropriate debits from the advertiser and credits to the delivery platform. These transactions may be self-executed according to a predefined smart contract (par. 33 and 97, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Erdmann, Hoffberg, and Lawbaugh before the effective filing date of the claimed invention to modify the method of Erdmann and Hoffberg by incorporating the fourth message causing an entity associated with the second computing device to receive credit or payment for valid advertisement impression as disclosed by Lawbaugh.  The motivation for doing so would have been to automatically cause appropriate debits from the advertiser for the advertisement being displayed and do so in a manner that is verifiable by the advertiser (Lawbaugh – par. 97).  Therefore, it would have been obvious to combine the teachings of Erdmann and Hoffberg with Lawbaugh to obtain the invention as specified in the instant claim.
Regarding claim 18, Erdmann, Hoffberg, and Lawbaugh teach the method of claim 12; Lawbaugh further teaches: the second message includes a first set of constraints defining allowable advertisements that can be presented in conjunction with the media content at the defined location [particular types of advertisements (par. 7), such as a location of the space allocation on the website for advertisements, size allocated for the advertisement, and a subject matter for a given site (par. 91)].
Regarding claim 19, Erdmann, Hoffberg, and Lawbaugh teach the method of claim 18; Hoffberg further teaches: the second message includes a signature of a first set of constraints under a public key of the second computing device [Data is encrypted by a public key encryption system using the private key of the data sender. The sender also digitally signs the data (col. 72, lines 49-55).  public key-based Digital Signature Standard (col. 121, lines 63-67)].
Regarding claim 20, Erdmann, Hoffberg, and Lawbaugh teach the method of claim 12; Hoffberg further teaches: the signature under the public key of the third computing device is an aggregated signature, the aggregated signature being an aggregation of a plurality of signatures, each under a respective public key of a respective computing device in a plurality of computing devices that includes the third computing device [Data is encrypted by a public key encryption system using the private key of the data sender. The sender also digitally signs the data (col. 72, lines 49-55).  public key-based Digital Signature Standard (col. 121, lines 63-67).  A plurality of signatures may be aggregated (col. 223, line 25)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424